 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 UNITED STATES OF AMERICA                                      :   MEMORANDUM
                                                               :   DECISION AND ORDER
                        - against -                            :
                                                               :   08-cr-240 (BMC)
 THOMAS GIOELI,                                                :
                                                               :
                                       Defendant.
 -----------------------------------------------------------   X

COGAN, District Judge.

        For several years, defendant has been paying court-ordered forfeiture and restitution at

the rate of $25 per quarter. Now that he is about to receive a $250,000 personal injury

settlement, he seeks under 18 U.S.C. § 3664(k) to modify the amount and manner in which he

will pay the remaining amount of forfeiture and restitution. The Court denies his request for a

modification.

                                               BACKGROUND

        Following an eight-week jury trial, defendant was convicted of racketeering conspiracy,

in violation of the RICO statute, 18 U.S.C. § 1962(d). The jury found defendant guilty of three

predicate racketeering acts of which all involved multiple conspiracies to murder three

individuals. On March 19, 2014, the Court sentenced him to 224 months’ in prison and 3 years’

supervised release, imposing a $100 special assessment penalty. Pursuant to 18 U.S.C. §

1963(a), the Court ordered defendant to forfeit the amount of $360,000. Defendant was also

ordered to make restitution in the amount of $360,000 to Furs by Mina and J.P. Morgan Chase

Bank. The sentence required restitution be paid “immediately and at a rate of $25 per quarter

while in custody and 10% of gross income per month while on supervised release.” As of
September 16, 2019, defendant has paid $450 towards his outstanding obligation and still owes

the two victims $359,550.

       After his trial and while incarcerated, defendant suffered a knee injury. Having reached a

financial settlement with the Government for this personal injury claim, he stands to receive

$250,000. The parties have agreed to withhold disbursement of the settlement payment so this

Court may rule on this instant motion. Because defendant does not want the entire settlement

amount to be applied towards his outstanding restitution balance, he asks the Court to do one of

the following under 18 U.S.C. § 3664(k): (1) vacate the forfeiture and restitution amount; (2)

decrease the forfeiture and restitution amount; or (3) change his payment schedule.

                                          DISCUSSION

I.     Request to Vacate Forfeiture and Restitution

       Defendant contends the Court’s order of forfeiture and restitution should be vacated in

light of the Supreme Court’s decision in Honeycutt v. United States, 137 S. Ct. 1626 (2017). He

asserts this case stands for the proposition he cannot be held jointly and severally liable for

property that he did not personally acquire.

       A. Honeycutt v. United States and Forfeiture Actions

       In Honeycutt, the defendant managed sales and inventory for a hardware store that was

owned by his brother. The brothers were convicted for various federal crimes relating to their

sale of iodine while knowing or having reason to know it would be used to manufacture

methamphetamine. At sentencing, the Government sought forfeiture money judgments against

each brother in the amount of $269,751.98, which represented the hardware store’s profits from

the sale of iodine. The Government conceded the defendant had no ownership interest in the



                                                  2
hardware store and did not personally gain from the sale of iodine. The statute at issue in

Honeycutt, 21 U.S.C. § 853, provided for criminal forfeiture in the following three categories of

property involved in drug manufacturing and distribution crimes:

       any property constituting, or derived from, any proceeds the person obtained,
       directly or indirectly, as the result of such violation;

       any of the person's property used, or intended to be used, in any manner or part, to
       commit, or to facilitate the commission of, such violation; and

       in the case of a person convicted of engaging in a continuing criminal enterprise
       in violation of section 848 of this title, the person shall forfeit, in addition to any
       property described in paragraph (1) or (2), any of his interest in, claims against,
       and property or contractual rights affording a source of control over, the
       continuing criminal enterprise.

       The Honeycutt Court found joint and several liability to be “inconsistent with the

statute’s text and structure,” as well as its legislative history. Foremost, section 853 was silent

on whether joint and several liability was permitted under the statute. According to the Court, in

section 853(a)(1), the verb “obtained” in its ordinary meaning referred to something brought into

one’s personal possession or use – not “property that was acquired by someone else.” Id. at

1632. Also, the statute’s reference to “the person’s property” and “his interest in” a criminal

enterprise within the other two prongs of section 853(a) reinforced the Court’s reasoning that

reading joint and several liability into the statute would be inconsistent with these words of

limitation. Id.

       The Court likewise found joint and several liability to be contrary to other provisions in

section 853, which appeared to restrict the Government’s ability to initiate forfeiture actions

against untainted property: (1) section 853(c) allowed the Government’s title to property to vest

only upon the commission of the act giving rise to forfeiture; (2) section 853(e)(1) permitted

pretrial freezes of a defendant’s assets, but only after the Government had proven these assets


                                                  3
were connected to the underlying crime; and (3) section 853(d) established a rebuttable

presumption of forfeiture for property acquired by the defendant “during the period of the

violation” with “no likely source for such property other than the violation.” Id. at 1633. The

Court deemed the inclusion of these provisions to be incompatible with an interpretation that

permitted joint and several liability. Id.

       More importantly, interpreting section 853(a) to permit joint and several liability would

render futile section 853(p), a provision that authorized the Government to confiscate “substitute

property” – otherwise untainted by the crime – after the defendant had dissipated the tainted

assets. Id. at 1634. This narrow provision would be pointless if the Government could

circumvent the statute’s carefully drafted exception by simply confiscating the untainted

property of other co-conspirators through joint and several forfeiture actions.

       Finally, the Honeycutt Court rejected joint and several liability under section 853 because

it was inconsistent with traditional forfeiture laws. See United States v. McIntosh, 11-cr-500,

2017 WL 3396429, at *4 (S.D.N.Y. August 8, 2017) (“The legislative history confirmed that

Congress intended to effect only technical improvement of forfeiture proceedings, not a

significant expansion of the scope of property subject to forfeiture.”). Therefore, section 853(a)

limited forfeiture to “tainted property; that is, property flowing from, or used in, the crime itself.”

Honeycutt, 137 S. Ct. at 1632.

       B. The Statute Here: 18 U.S.C. 1963(d)

       In the instant case, the Court ordered defendant to forfeit $360,000 after he was convicted

of a RICO offense. See 18 U.S.C. § 1963(d). The Second Circuit has recognized “that the

statutory provisions governing forfeitures under RICO and criminal forfeiture orders imposed

pursuant to [21 U.S.C. § 853] are so similar in legislative history and plain language as to


                                                  4
warrant similar interpretation.” United States v. Awad, 598 F.3d 76, 79 (2d Cir. 2010) (citation

omitted). Similar to the statute in Honeycutt, 21 U.S.C. § 853, the RICO forfeiture statute

contains the phrase “the person obtained.” See 18 U.S.C. § 1963(a)(3). The presence of this

phrase was crucial to the holding in Honeycutt. See United States v. Sexton, 894 F.3d 787, 799

(6th Cir. 2018) (describing the phrase “the person obtained” as the “linchpin” of the Honeycutt

decision).

       The RICO forfeiture statute also contains similar provisions the Court in Honeycutt

deemed were inconsistent with an interpretation of joint and several liability: (1) the vesting of

property after the commission of the act giving rise to forfeiture; (2) seizure of property; and (3)

conditions when the Government could confiscate substitute property if the tainted property was

no longer available. Compare 18 U.S.C. § 1963(c), (e), and (m) with 21 U.S.C. § 853(c), (e),

and (p). The presence of these similar provisions in the RICO statute suggest the statute does not

permit joint and several liability. See 137 S. Ct. at 1633. Accordingly, Honeycutt’s holding

applies to the RICO forfeiture statute because the two statutes are “substantially similar.” United

States v. Gjeli, 867 F.3d 418, 427-28 (3d Cir. 2017).

       C. Honeycutt Does Not Apply Retroactively

       Although Honeycutt applies to the RICO statute upon which defendant was ordered to

pay forfeiture, the Court cannot grant the relief he seeks because Honeycutt does not apply

retroactively. See United States v. Bangiyev, 359 F. Supp. 3d 435, 439-40 (E.D. Va. 2019);

United States v. Potts, 2018 WL 5296376, at *2 (E.D. Pa. Oct. 25, 2018), aff’d, 765 F. App’x

638 (3d Cir. April 2, 2019); Samuels v. Ortiz, 18-cv-10133, 2019 WL 2341553, at *1 (D.N.J.

June 3, 2019).




                                                  5
       Honeycutt did not address retroactivity. Under Teague v. Lane, 489 U.S. 288, 307

(1989), a new rule will be applied retroactively if it is (1) “substantive,” which means that it

alters the range of conduct or class of people that the law punishes, or (2) is a “watershed rule” of

criminal procedure. The Court in Honeycutt did not alter the range of conduct or class of people

that the law punishes. Instead, the case “decided only whether joint and several liability could be

imposed as a consequence of that conduct.” Bangiyev, 359 F. Supp. 3d at 439. And Honeycutt

did not declare a watershed rule of criminal procedure that implicated the fundamental fairness

and accuracy of a criminal procedure. See Ortiz, 2018 WL 3304522, at *8 (“The Supreme Court

has stated that the decision in Gideon v. Wainwright, 372 U.S. 335 (1963), illustrates the type of

rule coming within the exception to Teague for watershed rules. The rule in Honeycutt merely

clarifies the interpretation of a criminal forfeiture statute, falling well short of the Gideon

benchmark.”). Thus, the Court cannot apply Honeycutt to defendant’s case.

       D. Honeycutt Does Not Apply to a Leader Figure

       Even if Honeycutt applied retroactively, I would still find defendant jointly and severally

liable for the forfeiture amounts. Honeycutt based its rationale on drawing distinctions between

a mastermind who controlled the criminal operation and a lowly figure who only had access to

and control over a small fraction of the tainted property directly in his possession. Bangiyev,

359 F. Supp. 3d at 440. Picking up on this distinction, the Second and D.C. Circuits have

declined to apply Honeycutt in cases where the defendants were in a position of control in each

respective criminal enterprise. See, e.g., SEC v. Metter, 706 F. App’x 699 (2d Cir. 2017);

United States v. Leyva, 916 F.3d 14 (D.C. Cir. 2019).

       In Metter, the Court distinguished Honeycutt. Unlike the employee in Honeycutt, who

had no controlling interest in the store and did not profit from the criminal conduct, the


                                                   6
defendant in Metter was a managing officer of a publicly traded company, who had control over

the enterprise and thus could control the distribution of proceeds of the offense. 706 F. App’x at

702 n.2. The Metter Court held the rule in Honeycutt was established to protect “incidental

figures” from forfeiture of amounts far beyond what would be justified by their limited role in

the offense. Id.

       The Court is also persuaded by the D.C. Circuit’s decision in Leyva. There, the

defendant was one of the leaders of a drug trafficking organization and, on appeal, he argued the

Government failed to show, as required by Honeycutt, that he personally acquired the entire

$529.2 million allegedly earned by the drug organization. He contended the district court erred

because he never “obtained, directly or indirectly” these gross profits.

       Reaffirming the forfeiture amount, the Leyva Court held “property obtained indirectly

[may] include property received by persons or entities that are under defendant’s control, such as

an employee or other subordinate to the defendant.” Id. at 30 (internal quotation marks and

citation omitted). Because the district court attributed to the defendant only proceeds from

activities the defendant “directly supervised,” the Court held the defendant’s circumstances fell

within an exception Honeycutt did not abrogate. Id. at 31 (citing United States v. Cano-Flores,

796 F.3d 83, 92 (D.C. Cir. 2015)). Cf. United States v. Peters, 732 F.3d 93, 102-04 (2d Cir.

2013) (holding an individual can “obtain” proceeds “indirectly” through a corporation if they

exercise extensive control or dominate the organization).

       Here, defendant was far from an “incidental figure” in the Colombo crime family and the

“crew” responsible for these crimes. Instead, he played a major role it the organization’s overall

conspiracy. The mafia is a highly structured organization. “Associates” occupy the lowest rung

and associates can ultimately be selected to become a formal member of the family through a


                                                 7
process known as getting “made.” Newly minted members are commonly referred to as

“soldiers.” The family is organized into groups of associates and soldiers known as “crews,” and

each crew is run by a “captain,” who is responsible for supervising the criminal activities. The

captain provides the members of his crew with support and protection in exchange for a share of

each member’s earning. Not only was defendant the captain of the crew responsible for

victimizing Furs by Mina and Chemical Bank/J.P. Morgan, he played instrumental roles in both

crimes, personally receiving proceeds for each crime.

       By the early 1990s, defendant was a “made” member of the Colombo family. Defendant

later cultivated a crew of young associates to assist him in committing multiple robberies,

profiting handsomely from these crimes. For almost two decades, defendant assisted and

directed his younger associates to commit various criminal acts. More importantly, unlike the

lowly employee in Honeycutt, defendant personally profited from these robberies, while

exercising substantial, if not exclusive, control over his subordinates who perpetuated these two

crimes for which he now owes restitution.

       Specifically, in 1992, defendant participated in the armed robbery of the clothing store

Furs by Mina. A made man at the time, defendant and two associates from his crew, Dino

Calabro and Richard Greaves, entered the store posing as a father and two sons shopping. After

restraining the store’s owner, the gang proceeded to loot the store, filling garbage bags full with

fur coats. The trio netted about 150 fur coats and jackets worth approximately $900,000.

Defendant was the undisputed leader of the pack: he was the only “made” man and solider

among the three; he planned the robbery; he held the most clout with the higher echelons of the

Colombo crime family, becoming the crew’s captain by the mid-1990s; and Calabro and Greaves




                                                 8
were mere associates under defendant’s supervision and protection at the time of the robbery

(through defendant’s support, Calabro became a “made man” in 2000).

       As in Metter, defendant could dictate how the three distributed the bounty of their

criminal misdeeds. This is partially how he paid his crew’s “salary,” rewarding their loyalty and

continued participation in the ongoing racketeering conspiracy that fueled his rise in the

Colombo family hierarchy, ultimately culminating in defendant’s accession to “street boss” of

the Colombo crime family in the mid-2000s. Like the defendant in Leyva, defendant did

personally “obtain, directly or indirectly” the proceeds of the Furs by Mina robbery. He

personally profited from the crime, and the other perpetrators were his direct subordinates within

the mafia hierarchy, acting pursuant to his orders.

       Similarly, although defendant was never convicted of the 1995 bank heist of the

Chemical Bank branch, the bank was also directly harmed by defendant’s conduct in the course

of the racketeering conspiracy because this robbery was an activity under his supervision. The

preponderance of the evidence demonstrated Calabro consulted with defendant before the

planned bank robbery, and the meeting concluded with defendant personally “authorizing” the

bank heist. Defendant again personally profited from the bank robbery because two of the bank

robbers, associates in defendant’s crew and his subordinates, gave him a portion of their shares

from the crime. The fact the bank robbers specifically sought defendant’s permission before

committing the crime and also subsequently paid their respects by “kicking back” to him

proceeds of the crime, demonstrates how defendant controlled these individuals.

       E. Honeycutt and the MVRA

       Although defendant asks the Court to extend Honeycutt’s holding to the Mandatory

Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663(A), because the texts, statutory schemes,


                                                 9
and rationales of the forfeiture and restitution statutes are quite distinct, the Court declines to do

so.

        In United States v. Rodriguez, 915 F.3d 532 (8th Cir. 2019), the defendants pled guilty to

participating in a scheme to commit wire fraud. At sentencing, the district court found them

jointly and severally liable for the acts of other conspiracy members, ordering them to pay

restitution comparable to the total loss involved in the scheme. On appeal, the defendants cited

Honeycutt, arguing that they could not be held jointly and severally liable when they did not

personally gain much from the scheme. However, the Rodriguez Court declined to extend

Honeycutt’s holding to the MVRA:

        The forfeiture statute is meant to prevent a defendant from keeping his “ill gotten
        gains,” to return property to those deprived of it, and to serve as a deterrent to the
        economic power of criminal activity. While some aspects of mandatory
        restitution statutes are punitive, the primary purpose of such statutes are remedial
        or compensatory.


Id. at 536 (internal quotation marks and citations omitted).

        Unlike the statute in Honeycutt, the MVRA, upon which defendant was ordered to pay

restitution, explicitly permits joint and several liability: “If the court finds that more than [one]

defendant has contributed to the loss of a victim, the court may make each defendant liable for

payment of the full amount of restitution or may apportion liability among the defendants ….” 18

U.S.C. § 3664(h) (emphasis added). Because “a primary reason behind the Honeycutt Court’s

decision was the lack of statutory text authorizing forfeiture to be allowed jointly and severally,”

Rodriguez, 915 F.3d at 537, Honeycutt should be read narrowly. The Court in Honeycutt never

criticized, let alone mentioned the MVRA, a distinct statute, and there is no basis to assume the




                                                  10
decision was intended to undermine the restitution statute. See Rodriguez, 915 F.3d at 536

(“[N]othing in Honeycutt undercuts the language of [the MVRA].”).

       Unlike the statute in Honeycutt, the MVRA does not contain the critical phrase “the

person obtained” or “any of the person’s property” and thus should be interpreted more broadly.

Cf. United States v. Seabrook, 661 F. App’x 84, 86 (2d Cir. 2016) (“18 U.S.C. § 981(a)(1)(C)

does not contain the language [contained in Honeycutt], i.e., the forfeiting of ‘any proceeds the

person obtained’ or ‘any of the person’s property.’ The language in § 981 is much broader[.]”)

(citation omitted).

       Likewise, the Honeycutt Court found joint and several liability to be inconsistent with

two specific provisions, sections 853(e) and (p). However, similar sections are noticeably absent

from the MVRA. First, unlike section 853(e)(1)’s authorization of the pretrial seizure for assets

that have a requisite connection to the crime, the MVRA focuses on another factor, the

reasonably foreseeable loss to the crime victim. Secondly, whereas a statutory provision in

Honeycutt – section 853(p)’s limitation on the confiscation of substitute property – would be

rendered futile if the statute was interpreted to permit joint and several liability, 137 S. Ct. 1633,

interpreting the MVRA to permit joint and several liability is entirely consistent with the rest of

the statute. Therefore, holding co-conspirators jointly and severally liable does not circumvent

any provision of the MVRA’s carefully constructed statutory scheme.

       Thirdly, the legislative history of the MVRA, given the statute’s goal of protecting

victims, supports an interpretation of joint and several liability. Whereas the legislative history

of the statute in Honeycutt demonstrated Congress did not intend a “significant expansion” of

property subject to forfeiture, McIntosh, 2017 WL 3396429, at *4, the MVRA’s primary purpose

is to force offenders to “pay full restitution to the identifiable victims of their crimes.” Kalani v.


                                                  11
United States, 02-cv-8663, 2002 WL 31453094, at *9 (S.D.N.Y. Oct. 31, 2002). Thus, contrary

to defendant’s assertion, Honeycutt does not overrule Second Circuit precedent concerning

restitution. See Pierce v. United States, 16-cv-7669, 2018 WL 4179055, at *8 (S.D.N.Y. August

31, 2018) (“Honeycutt exclusively discusses the subject of forfeiture, and does nothing to aid

Pierce’s challenge to her restitution obligation.”).

       F. Joint and Several Liability Under the MVRA

       Because Honeycutt does not apply to a defendant’s restitution obligation, “the court may

make each defendant liable for payment of the full amount of restitution” if the court finds that

more than one defendant has contributed to the loss of the victim. United States v. Smith, 513 F.

App’x 43, 45 (2d Cir. 2013). The Court may impose restitution holding a defendant liable for

the “reasonably foreseeable acts of all co-conspirators,” even when the jury has acquitted the

defendant as to some aspects of the conspiracy. See United States v. Boyd, 222 F.3d 47, 50-51

(2d Cir. 2000).

       However, the purpose of restitution is compensatory, so a restitution order should be

“limited to the full amount of each victim’s losses” and “must be tied to the victim’s actual,

provable loss.” United States v. Tanner, ___ F.3d ___, 2019 WL 5607685, at *4 (2d Cir. Oct.

31, 2019) (internal quotation marks and citation omitted). In Tanner, the Second Circuit, post-

Honeycutt, expressly held that co-conspirators could be held jointly and severally liable for their

victims’ losses, so long as the restitution amount was a “reasonable approximation of losses

supported by a sound methodology. Id. But in Tanner, the district court abused its discretion

when it ordered restitution in the amount of $8 million, because it did not approximate any losses

to the victims attributable to the defendant’s criminal conduct, failing to utilize a “sound

methodology.” Id. at *5.


                                                  12
       Unlike the district court in Tanner, I limited defendant’s restitution order to the

approximate losses he caused, caused by reasonably foreseeable acts of his co-conspirators, or

caused by acts “engaged in furtherance of the scheme, conspiracy, or pattern that was an element

of the offense of conviction.” United States v. Donaghy, 570 F. Supp. 2d 411, 426 (E.D.N.Y.

2008), aff’d sub nom., 575 F. 3d 226 (2d Cir. 2009). Specifically, I ordered restitution in the

amount of $150,000 to Furs by Mina, despite a Nassau County Police report revealing that the

robbery netted approximately 150 fur coats and jackets worth $900,000 (or $6,000 per fur

coat/jacket). As I discussed earlier, defendant actively planned and participated in this particular

robbery, directly supervising his associates within his crew during the robbery and profiting

handsomely from their actions. It was reasonably foreseeable that Furs by Mina would suffer

losses after defendant recruited two compatriots to help him commit the robbery, rewarding their

assistance by distributing to them shares of the crime’s proceeds.

       I also ordered defendant pay restitution in the amount of $210,000 to Chemical Bank/J.P.

Morgan because he was responsible for this loss. The preponderance of the evidence

demonstrated that members of defendant’s crew, under his supervision and control, carried out

the robbery after receiving defendant’s permission. Namely, before the bank robbery occurred,

defendant “authorized” the bank robbery after speaking with his close associate, Calabro, who

testified against him at trial. The crew members sought defendant’s permission because he was

the crew’s captain, who would presumably weigh the costs and benefits of the criminal activity

before the crime was executed. Similar to the Furs by Mina robbery, defendant also personally

profited from this second robbery because two subordinates gave him a portion of the crime’s

proceeds.




                                                 13
         The presentencing report indicated that approximately $200,000 was stolen from the

bank. Due to defendant’s status in the Colombo family and the authority he held over the

individuals who perpetrated the bank robbery as the crew’s captain, the bank would not have

suffered any loss “but for” defendant “blessing” the bank heist. Had defendant not authorized

the bank job, it is likely his subordinates would not have caused the loss to the bank. Thus, the

restitution order of $210,000 reflected the Court’s reasonable approximation of losses Chemical

Bank/J.P. Morgan suffered due to defendant’s actions and the foreseeable actions of his

racketeering co-conspirators within the scope of the overall conspiracy.

         G. MVRA’s Application to Acquitted or Uncharged Conduct

         Defendant’s motion rests on the notion that, since he was never convicted of any crimes

perpetrated against Furs by Mina and J.P. Morgan, successor to Chemical Bank, the Court

overstepped its authority when it ordered him to pay restitution to these victims. The Second

Circuit begs to differ.

         “The [Victim and Witness Protection Act and MVRA] confer authority to order a

participant in a conspiracy to pay restitution even on uncharged or acquitted counts.” United

States v. Boyd, 222 F.3d 47, 51 (2d Cir. 2000). “Congress broadened the scope of restitution

from losses attributable solely to the offense of conviction to all losses caused in course of a

defendant’s criminal conduct, whether the defendant is convicted of each of those offenses or

not.” Id. In Boyd, the Court unequivocally endorsed joint and several liability in conspiracy

cases:

         It is … clear that the VWPA confers authority to order a participant in a
         conspiracy to pay restitution even on uncharged or acquitted counts, and it
         follows that the district court’s restitution order in this case—made pursuant to the
         MVRA’s identical text—was not plain error.



                                                  14
Id. at 55.
        Thus, in Donaghy, 570 F. Supp. 2d at 425-26, the court held the MVRA conferred upon a

district court the authority to order a participant in a conspiracy to pay restitution even on

uncharged or acquitted counts. See also United States v. Jafari, 104 F. Supp. 3d. 317, 324-25

(W.D.N.Y. 2015) (considering the entire scheme, as opposed to only the counts of conviction, in

determining restitution). Thus, as in Donaghy and Jafari, the Court was authorized under the

MVRA to consider the entire conspiracy, even uncharged and acquitted counts, when it

determined defendant’s amount in restitution.

        Like the defendant in Rodriguez, who was a supervisor, defendant was active in the

criminal enterprise during the relevant timeframes, and he recruited or supervised the

perpetrators of the two crimes and personally profited from those acts. See Rodriguez, 915 F.3d

at 536 (ordering appellant liable for losses caused by an unindicted co-conspirator appellant had

recruited into the organization). Although he was never convicted of the Furs by Mina robbery

and Chemical Bank robbery, the individuals who perpetrated these crimes were associates from

defendant’s crew, whom he recruited, supervised and controlled. He had full knowledge of his

subordinates’ plans before the commission of each crime, and either actively participated in the

crime or authorized it. Defendant also received financial proceeds for both crimes.

        Decisions from other circuit courts have squarely addressed this issue, likewise

concluding a defendant convicted of a scheme or conspiracy may be required to pay restitution

for uncharged or acquitted counts. See, e.g., United States v. Clark, 747 F.3d 890, 897 (D.C. Cir.

2014) (affirming district court’s restitution order that included losses from bank fraud count for

which the defendant was acquitted); United States v. Brown, 665 F.3d 1239 (11th Cir. 2011)

(affirming district court’s restitution order that included losses from uncharged charged).


                                                 15
II.    Request to Modify Restitution Amount

       A. Restitution Total

       Defendant alternatively requests the Court decrease the total amount he owes in

restitution. But the Court cannot because a district court may not alter an imposed sentence,

except in narrow circumstances not present here. See 18 U.S.C. § 3582(c). Restitution is part of

a criminal sentence, and a district court’s jurisdiction to vacate or modify a restitution order is

quite limited. See United States v. Kyles, 601 F.3d 78, 83 (2d Cir. 2010). Although the MVRA

provides the Court with continuing jurisdiction to modify the timing of payment, 18 U.S.C. §

3664(k), that section makes no mention of altering the amount of payment. See United States v.

Hamburger, 414 F. Supp. 2d. 219, 227 (E.D.N.Y. 2006). The Second Circuit in Kyles, 601 F.3d

at 83, made it abundantly clear that, although a district court has equitable authority to modify a

payment schedule, this authority does not extend to decreasing the amount of restitution.

       B. Modifying the Payment Schedule

       Nevertheless, the Court retains jurisdiction to modify the terms of payment if there is a

material change in defendant’s economic circumstance that may affect his ability to pay

restitution, see Kyles, 601 F.3d at 83-84, including adjusting the payment schedule or even

requiring immediate payment in full, as the interests of justice may require. See 18 U.S.C. §

3664(k). The Court may adjust the payment schedule on its own motion, and section 3664 even

permits a court to accelerate defendant’s schedule of restitution payments so his victims are




                                                  16
promptly and justly compensated. See United States v. Gilmartin, 12-cr-287, 2018 WL 2059650,

at *3 (S.D.N.Y. May 1, 2018).

       I look to the Second Circuit’s decision in United States v. Grant, 235 F.3d 95, 100 (2d

Cir. 2000), to resolve this issue. In Grant, the defendant’s bank account was “frozen” at

sentencing, so he couldn’t access his money. But post-sentencing, his account became

“unfrozen.” The Second Circuit held the defendant’s present ability to reach previously

inaccessible money, totaling approximately $34,000, met the statutory test for a “material

change” under section 3664(k). Id. at 101. The Court affirmed the district court’s decision to

seize the entirety of the defendant’s bank account so it could be “applied to the satisfaction of the

special assessment penalty and that the remainder be immediately used for restitution.” Id. at 99.

       Furthermore, if a defendant receives a substantial resource from any source, including

settlement or judgment, he “shall be required to apply the value of such resource to any

restitution or fine still owed.” 18 U.S.C. § 3664(n) (emphasis added). In this case, once

defendant’s settlement is finalized, he will have immediate access to $250,000. This sudden

“windfall” constitutes a material change in his financial circumstance and warrants a

modification in restitution. See United States v. Hughes, 914 F.3d 947, 951 (5th Cir. 2019)

(“[Material changes are] windfalls or sudden financial injections … that become suddenly

available to the defendant.”). There is no reason to treat defendant differently than in Grant: his

financial circumstances have seismically shifted, and he now has the financial means to make

immediate court-ordered restitution. In fact, applying a defendant’s settlement recovery from a

personal injury lawsuit towards to an outstanding restitution obligation is not a novel idea. See

United States v. Simpson-El, 856 F.3d 1295 (10th Cir. 2017); United States v. Gardner, 434 F.

App’x 250, 253 (4th Cir. 2011).



                                                 17
       For these reasons, defendant’s motion to vacate or modify restitution is DENIED. The

Court orders defendant to SHOW CAUSE why the Court should not accelerate defendant’s

restitution payments, based on a material change in his economic circumstance, and direct the

application of the prospective settlement fund towards his outstanding restitution obligation.

SO ORDERED.
                                            Digitally signed by Brian
                                            M.  Cogan
                                            ______________________________________
                                                               U.S.D.J.

Dated: Brooklyn, New York
       November 19, 2019




                                                18
